
	

115 HRES 1028 IH: Impeaching Rod Rosenstein, the Deputy Attorney General of the United States, for high crimes and misdemeanors.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		115th CONGRESS
		2d Session
		H. RES. 1028
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2018
			Mr. Meadows (for himself, Mr. Jordan, Mr. Jody B. Hice of Georgia, Mr. Duncan of South Carolina, Mr. Biggs, Mr. Gohmert, Mr. Gaetz, Mr. DesJarlais, Mr. Gosar, Mr. Posey, and Mr. Perry) submitted the following resolution; which was referred to the  Committee on the Judiciary
		
		RESOLUTION
		Impeaching Rod Rosenstein, the Deputy Attorney General of the United States, for high crimes and
			 misdemeanors.
	
	
 That Rod Rosenstein, Deputy Attorney General of the United States, is impeached for high crimes and misdemeanors, and that the following articles of impeachment be exhibited to the Senate:
 Articles of impeachment exhibited by the House of Representatives of the United States of America in the name of itself and all of the people of the United States of America, against Rod Rosenstein, Deputy Attorney General of the United States, in maintenance and support of its impeachment against him for high crimes and misdemeanors.
			Article I
 On March 2, 2017, Attorney General Jeff Sessions recused himself from any matter potentially relating to the 2016 campaign. Upon the Attorney General’s recusal, Deputy Attorney General Rod Rosenstein assumed responsibility to oversee the Department’s response to the congressional investigations of the Department of Justice and FBI.
 On July 27, 2017, House Judiciary Chairman Bob Goodlatte and 19 Members of Congress requested a second Special Counsel to conduct a comprehensive investigation into matters related to the 2016 Presidential campaign that appear to be outside the scope of Special Counsel Mueller’s investigation.
 On September 26, 2017, House Judiciary Chairman Bob Goodlatte and 13 Members of Congress sent a letter repeating the call for a second Special Counsel.
 On March 6, 2018, Chairman Goodlatte and Chairman Gowdy called for the appointment of a second Special Counsel to investigate these matters due to the actual or potential conflicts of interests related to certain prosecutorial and investigative decisions made and not made by the Department of Justice in 2016 and 2017.
 On March 29, 2018, Attorney General Sessions wrote in a letter to Chairman Chuck Grassley, Chairman Bob Goodlatte, and Chairman Trey Gowdy that he would not appoint a second Special Counsel to investigate these matters despite the apparent and actual conflicts of interests of current and former Department of Justice and FBI employees.
 On May 22, 2018, Rep. Lee Zeldin, along with 31 Members of Congress, introduced H. Res. 907, a resolution expressing the sense of Congress that the Attorney General should appoint a second Special Counsel.
 On July 21, 2018, the Department of Justice released a heavily redacted set of documents containing the Carter Page FISA warrant application and subsequent renewals. Upon reviewing the documents, it is evident Deputy Attorney General Rosenstein signed an FBI application to renew FISA surveillance on Carter Page.
 As such, his conduct in authorizing the FISA surveillance at issue in the joint congressional investigation makes him a fact witness central to the ongoing investigation of potential FISA abuse. Deputy Attorney General Rosenstein’s failure to recuse himself in light of this inherent conflict of interest and failure to recommend the appointment of a second Special Counsel constitute dereliction of duty.
 Wherefore, Rod Rosenstein, by such conduct, warrants impeachment and trial, and removal from office.
			Article II
 Mr. Rosenstein and the Department of Justice have repeatedly failed to produce documents requested by the Committee on the Judiciary and the Committee on Oversight and Government Reform, despite the committees’ constitutional duty to conduct oversight of the FBI and broader Department of Justice.
 On October 24, 2017, the Committee on Judiciary and the Committee on Oversight and Government Reform opened a joint investigation into the decisions made by the Department of Justice in 2016 and 2017 related to their handling of the Secretary Clinton email investigation.
 On November 3, 2017, Chairman Goodlatte, Chairman Gowdy, and four Members of Congress, sent a letter to Attorney General Sessions and Deputy Attorney General Rosenstein requesting documents related to certain prosecutorial and investigative decisions the Department of Justice’s made during the 2016 election.
 On December 12, 2017, Chairman Goodlatte, Chairman Gowdy, and other members sent a letter in furtherance of their previous document requests, urging the Department to provide withheld documents, and to comply with the Committees’ previous instructions to provide a privilege log for documents withheld or redacted on the basis of a privilege. Mr. Rosenstein and the Department of Justice have refused to provide a privilege log for these documents, despite producing documents to Congress that are so redacted they contain little probative information.
 On February 1, 2018, Chairman Goodlatte sent a letter requesting documents related to alleged abuses of the Foreign Intelligence Surveillance Act (FISA) related to members of the Trump campaign. As Deputy Attorney General of the United States, Mr. Rosenstein is to act on behalf of the Attorney General for purposes of authorizing searches and electronic surveillance under the FISA.
 On March 22, 2018, Chairman Goodlatte issued a subpoena compelling Mr. Rosenstein and the Department of Justice to produce documents after the Department failed to fully comply with the Committee on the Judiciary and the Committee on Oversight and Government Reform’s document requests. In requesting documents related to alleged abuses of FISA related to members of the Trump campaign, the subpoena requested:
 (1)All documents and communications with the Foreign Intelligence Surveillance Court (FISC) referring or relating to any Foreign Intelligence Surveillance Act (FISA) applications associated with Carter Page or individuals on President Trump’s 2016 Presidential campaign or part of the Trump administration.
 (2)All documents and communications referring or relating to FISC hearings and deliberations, including any court transcripts, related to any FISA applications associated with Carter Page or the Trump campaign or Trump administration.
 (3)All documents and communications referring or relating to defensive briefings provided by the Department of Justice or FBI to the 2016 Presidential campaigns of Hillary Clinton or President Trump.
 (4)All documents and communications referring or relating to proposed, recommended, or actual FISA coverage on the Clinton Foundation or persons associated or in communication with the Clinton Foundation.
				The Department of Justice has violated this congressional subpoena by failing to fully produce each
 of these categories of documents.Following the issuance of the March 22 subpoena, Mr. Rosenstein and the Department of Justice have refused to comply with a Memorandum-of-Understanding negotiated with the Committee on the Judiciary and the Committee on Oversight and Government Reform to expedite the production of documents.
 Whereas the Department of Justice has missed document production deadlines, produced duplicative pages of information, and has redacted pages to the point where they contain little probative information.
 Whereas additional documents provided to Members of Congress in July 2018 by whistleblowers demonstrate under Mr. Rosenstein’s leadership the Department of Justice and FBI have knowingly and intentionally withheld documents within the scope of the joint congressional investigation to avoid oversight.
 On June 27, 2018, witness testimony provided in a transcribed interview with members of the Committee on the Judiciary and the Committee on Oversight and Government Reform revealed the Department of Justice and Special Counsel Mueller had instructed material fact witnesses to refuse to provide testimony within the jurisdiction of the committees’ joint investigation; even though much of this information is not law enforcement sensitive and available through open source media reporting.
 On July 13, 2018, witness testimony provided in a transcribed interview with members of the Committee on the Judiciary and the Committee on Oversight and Government Reform revealed the Department of Justice had failed to notify material fact witnesses of repeated congressional requests for their testimony.
 Wherefore, Rod Rosenstein, by such conduct, warrants impeachment and trial, and removal from office.
			Article III
 Upon in camera review of documents at the Department of Justice, it was revealed the Department, under the supervision of Mr. Rosenstein, attempted to conceal certain facts as documents provided to Congress were heavily and unnecessarily redacted. Most of the redacted documents containing material investigative information did not contain law-enforcement-sensitive information, the Department’s stated basis for redactions.
 The Department of Justice, under the supervision of Mr. Rosenstein, unnecessarily redacted the price of FBI Deputy Director Andrew McCabe’s $70,000 conference table because it was potentially embarrassing information.
 The Department of Justice, under the supervision of Mr. Rosenstein, redacted FBI Agent Peter Strzok’s personal relationship with FISC Judge Rudolph Contreras.
 The Department of Justice, under the supervision of Mr. Rosenstein, redacted the names of high-ranking Obama administration officials, such as former White House Chief of Staff Denis McDonough.
 The Department of Justice, under the supervision of Mr. Rosenstein, redacted the names of high-ranking FBI officials, such as former Deputy Director Andrew McCabe.
 The Department of Justice acknowledged the unnecessary redactions and agreed that some information should not have been redacted in an April 16, 2018, letter to Representatives Meadows and Jordan.
 Wherefore, Rod Rosenstein, by such conduct, warrants impeachment and trial, and removal from office.
			Article IV
 On May 17, 2017, Deputy Attorney General Rosenstein appointed Robert S. Mueller III as the Special Counsel to investigate possible ties between the Trump campaign and Russia. In May 2017, Mr. Rosenstein authored the initial memo articulating the scope of the Special Counsel investigation’s jurisdiction.
 On August 2, 2017, Mr. Rosenstein drafted a memo articulating the scope of the Special Counsel investigation which began by noting the following allegations were within the scope of the investigation at the time of your appointment and are within the scope of the order, with nearly everything following the mention of those initial allegations redacted.
 Mr. Rosenstein’s memo is a classified document and almost completely redacted, raising concerns the appointment of Robert S. Mueller III as Special Counsel began outside the scope of regulations for Special Counsel investigations by originating on a counterintelligence, rather than criminal, basis.
 Mr. Rosenstein’s memo also raises concerns given Special Counsel investigations are not warranted by the existence of mere allegations, and require there be facts evident warranting a criminal investigation of a person or matter.
 Mr. Rosenstein’s memo raises fundamental concerns related to the Government’s basis for alleging collusion between the Trump campaign and Russia, and whether these allegations resulted in potential crimes warranting investigation.
 Despite the significant public interest in the matter and the constitutional authority of Congress to conduct oversight of the Department of Justice, Mr. Rosenstein has repeatedly failed to provide a less-redacted version of this scope memo, even in a classified setting.
 Wherefore, Rod Rosenstein, by such conduct, warrants impeachment and trial, and removal from office.
			Article V
 In his capacity as Deputy Attorney General of the United States, Mr. Rosenstein oversaw the potentially improper authorization of FISA searches and electronic surveillance of members of the Trump campaign.
 As evidenced by the July 21, 2018, release of the Carter Page FISA application, under Mr. Rosenstein’s supervision, the dossier compiled by Christopher Steele on behalf of the Democratic National Committee and the Hillary Clinton campaign formed a material part of the FISA application.
 Under Mr. Rosenstein’s supervision, the Department of Justice and FBI intentionally obfuscated the fact the dossier was originally a political opposition research document before the FISC.
 Under Mr. Rosenstein’s supervision, Christopher Steele’s political opposition research was neither vetted before it was used in October 2016 nor fully revealed to the FISC, given Director Comey’s June 2017 testimony the dossier was salacious and unverified.
 As Deputy Attorney General, Mr. Rosenstein has failed in his responsibility for the proper authorization of searches under FISA, and his conduct related to the surveillance of American citizens working on the Trump campaign has permanently undermined both public and congressional confidence in significant counterintelligence program processes.
 Under Mr. Rosenstein’s supervision, the public’s confidence in the integrity of the FISA process depends on the court’s ability to hold the Government to the highest-standard-particularly as it relates to surveillance of American citizens.
 Given Mr. Rosenstein’s oversight of the FISA process is a central issue in the current congressional investigation into certain decisions made and not made by the Department of Justice and FBI in 2016 and 2017, he has actual and potential conflicts of interest requiring the appointment of a second Special Counsel.
 Wherefore, Rod Rosenstein, by such conduct, warrants impeachment and trial, and removal from office.
			
